Citation Nr: 0740698	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-41 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an effective date prior to November 14, 
2003, for a 20 percent disability rating for a bilateral 
hearing loss disability.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD).

REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1970.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  Jurisdiction over the claims folder subsequently was 
transferred to the RO in Reno, Nevada.

In February 2005, the veteran was afforded a hearing before a 
Decision Review Officer  at the RO.  He also was afforded a 
Travel Board hearing before the undersigned Veterans Law 
Judge in March 2007.  Transcripts of both proceedings are of 
record.

The Board notes that in August 2007 the veteran submitted 
additional evidence pertaining to the claim for service 
connection for COPD.  The veteran, through his 
representative, waived his right to have this evidence 
initially considered by the originating agency.

The issue of entitlement to service connection for COPD is 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

It was not factually ascertainable that the veteran was 
entitled to a 20 percent disability rating for a bilateral 
hearing loss disability prior to November 14, 2003.




CONCLUSION OF LAW

The criteria for a 20 percent disability rating for a 
bilateral hearing loss disability were not met prior to 
November 14, 2003.  38 U.S.C.A. §  5110 (West 2002); 38 
C.F.R. § 3.400(o) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA also must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under 
the VCAA by letters mailed in December 2003 and June 2005.  
The RO specifically informed him of the evidence that would 
support his claim and that he should submit any pertinent 
evidence in his possession or provide VA with the information 
necessary for it to obtain such evidence.  Notice with 
respect to the effective-date and disability elements of the 
service connection claim was provided by a letter mailed in 
March 2006.

Although some of these letters were mailed after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that the claim was 
readjudicated by the originating agency in November 2006 
after the provision of the required notice and the completion 
of all indicated development.  There is no indication or 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board notes that the veteran has been afforded 
appropriate VA examinations and that service medical records 
and other pertinent medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that RO has complied with the duty to 
assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

Factual Background

In an April 1996 rating decision, the RO granted service 
connection for the veteran's bilateral hearing loss 
disability and assigned a noncompensable evaluation, 
effective August 14, 1995.  This evaluation was continued in 
an August 1999 rating decision.  The record reflects that the 
veteran was notified of these decisions and his appellate 
rights by letters mailed to his address of record, but he did 
not initiate an appeal of either decision.

Private treatment records dated from 1986 to 2003 reflect 
that the veteran has received ongoing treatment for a 
recurrent cholesteatoma in his right ear and a bilateral 
hearing loss disability.  These records include the results 
of audiometric testing performed by the veteran's private 
physician in 1993, 1995, 1996, 1999, and 2000.  However, only 
the test results from 2000 contain speech discrimination 
scores and, therefore, provide a sufficient basis for 
evaluating the veteran's hearing loss disability pursuant to 
VA standards.  See 38 C.F.R. § 4.85 (2007).  Specifically, 
audiometric testing performed by the veteran's private 
physician in October 2000 testing yielded the following 
puretone thresholds:

Hertz (Hz)	|1000	|2000	|3000	|4000
	|Average
Right		|45	|30	|65	|85	|56.25
Left		|25	|20	|55	|60	|40

Speech discrimination was measured at 92 percent in the right 
ear and 100 percent in the left ear.

The veteran submitted a claim for a higher disability rating 
for his bilateral hearing loss disability on November 14, 
2003.  He stated that he was unable to hear in his right ear 
and that hearing in his left ear was limited.  He also stated 
that every six months his hearing was tested and he received 
treatment for his cholesteatoma.

In January 2004, the veteran was afforded a VA examination.  
The examiner was unable to complete audiometric testing in 
the veteran's right ear because the veteran complained that 
the testing caused pain and dizziness.

The veteran was afforded another VA examination in April 
2004.  Audiometric testing yielded the following puretone 
thresholds:

Hertz (Hz)	|1000	|2000	|3000	|4000
	|Average
Right		|55	|55	|75	|95	|70
Left		|35	|40	|55	|65	|48.75

Speech discrimination was measured at 60 percent in the right 
ear and 80 percent in the left ear.

In the June 2004 rating decision now on appeal, the RO 
assigned a 20 percent rating for the veteran's bilateral 
hearing loss disability, effective November 14, 2003.

The veteran testified before a Decision Review Officer at a 
local hearing in February 2005.  He stated that his current 
degree of hearing loss disability was present in 1995, when 
he filed his original claim for service connection.  He also 
testified that he had been treated twice a year since 1993 
for a recurrent cholesteatoma in his right ear.

At the March 2007 Travel Board hearing, the veteran 
reiterated the history of his bilateral hearing loss 
disability and ear problems.  He testified that he had not 
received notice of the August 1999 rating decision which 
continued the noncompensable evaluation of his disability.  
He explained that the address to which the letter was mailed 
was correct but that he had been living in a different state 
in August 1999.  He acknowledged, however, that his wife 
resided at the address of record at that time.



Legal Criteria

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. §  3.151(a) (2007).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§  3.155 (2007).

A claim for an increase is defined, in part, as any 
application for an increase in rate of a benefit being paid 
under a current award.  38 C.F.R. §  3.160 (2007).  With 
regard to the terms "application" or "claim," the Board 
notes that once a formal claim for compensation has been 
allowed, receipt of a VA hospitalization report, a record of 
VA treatment or hospitalization will be accepted as an 
informal claim for increased benefits, and the date of such 
record will be accepted as the date of receipt of a claim.  
38 C.F.R. §  3.157(b)(1) (2007); see also 38 C.F.R. §  
3.155(a) (2007).  The Board further notes that VA has 
constructive knowledge of documents generated by VA medical 
facilities even if such records are not physically part of 
the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

The effective date of an award of increased compensation will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
the application for an increased evaluation is received 
within one year from that date.  Otherwise, it will be the 
later of the date of receipt of claim or the date entitlement 
arose.  38 U.S.C.A. §  5110; 38 C.F.R. §  3.400.

When a claim is filed and the RO renders an adverse decision, 
the claimant has the right to disagree with that decision by 
filing a notice of disagreement within one ear from the date 
of mailing of notice of the decision.  38 U.S.C.A. §  
7105(b)(1) (West 2002); see also 38 C.F.R. §§  20.200, 20.302 
(2007).  An appeal consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  
38 C.F.R. §  20.200.  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except on the basis of clear and 
unmistakable error (CUE), as provided in 38 C.F.R. §  3.105.  
38 C.F.R. §  3.104(a) (2007).  If a claimant wishes to 
reasonably raise CUE, "there must be some degree of 
specificity as to what the alleged error is and, unless it is 
the kind of error...that, if true, would be clear and 
unmistakable error on its face, persuasive reasons must be 
given as to why the result would have been manifestly 
different but for the alleged error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. §  1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Evaluations of hearing loss range from noncompensable to 100 
percent, based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 
4.85(a), (d) (2007).

To evaluate the degree of disability for service-connected 
bilateral hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from Level I, for 
essentially normal acuity, through Level XI, for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2007).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the Rating Schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The method described above using Tables VI and VII was not 
changed.  However, changes were made to 38 C.F.R. § 4.86, 
regarding cases of exceptional hearing loss.

The provisions 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

The provisions of 38 C.F.R. §  4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
result provides the higher numeral.  That numeral will then 
be elevated to the next higher Roman numeral.  Again, each 
ear will be evaluated separately.

Analysis

The veteran contends that an earlier effective date is 
warranted for the 20 percent evaluation for his bilateral 
hearing loss disability.  He maintains that his disability 
has warranted a 20 percent evaluation since August 14, 1995, 
the date service connection was granted.

For the reasons discussed below, the Board finds that the 
appropriate effective date for the 20 percent rating for the 
veteran's bilateral hearing loss disability is not earlier 
than November 14, 2003.

In an unappealed August 1999 rating decision, the RO 
determined that the veteran's bilateral hearing loss 
disability warranted the assignment of a noncompensable 
disability rating.  The veteran did not appeal this decision 
and has not alleged CUE in the decision.  Therefore, the 
Board cannot review the factual determination made by the RO 
in continuing the noncompensable evaluation in August 1999.

The Board acknowledges that the veteran testified at the 
March 2007 hearing that he never received notice of the 
August 1999 rating decision.  However, there is a presumption 
of regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (VA need only mail notice to the last address of 
record for the presumption to attach).  This presumption of 
regularity in the administrative process may be rebutted by 
"clear evidence to the contrary."  Schoolman v. West, 12 
Vet. App. 307, 310 (1999).

Here, the Board finds that the veteran's testimony that he 
did not receive notice of the August 1999 decision is 
insufficient to rebut the presumption of regularity in the 
administrative process.  The record shows that an appropriate 
notification letter was sent to the veteran at his last known 
address of record in August 1999.  The letter was not 
returned by the U.S. Postal Service.  Moreover, the veteran 
testified that although he was living out-of-state in August 
1999, his wife resided at the address of record during this 
time period.  Thus, the Board is satisfied that the veteran 
was properly notified of the August 1999 decision and his 
appellate rights.

Even assuming that the presumption of regularity had been 
rebutted, however, the competent medical evidence of record 
reflects that the earliest date as of which it was factually 
ascertainable that the veteran was entitled to a 20 percent 
disability rating is not earlier than November 14, 2003.  The 
results of the audiometric testing performed by the veteran's 
private physician in October 2000 affirmatively demonstrate 
that his hearing loss disability warranted a noncompensable 
evaluation at that time.  A level of hearing loss disability 
sufficient to warrant a 20 percent evaluation was not 
demonstrated until the April 2004 VA examination.  Based on 
the results of that examination, the RO took appropriate 
action when it increased the disability rating assigned for 
the veteran's bilateral hearing loss disability effective 
November 14, 2003, the date his claim for an increased rating 
was received.


ORDER


Entitlement to an effective date prior to November 14, 2003, 
for the assignment of a 20 percent evaluation for a bilateral 
hearing loss disability is denied.


REMAND

The veteran contends that service connection is warranted for 
COPD because it is related to two bouts of pneumonia he 
experienced in service.  He also believes his COPD is related 
to in-service exposure to asbestos.

The veteran was afforded a VA examination in January 2004.  
After reviewing the veteran's self-reported history of 
pneumonia, asbestos exposure, and smoking, the VA examiner 
opined that he considered the veteran's mild COPD to be 
"much more related to his history of heavy cigarette smoking 
rather than any health problems he had while he was in the 
military."  The report notes that the veteran's claims file, 
which included service medical records, was not available for 
review.

After the March 2007 hearing, the veteran submitted a 
statement from a private physician, who opined that the 
veteran's in-service episodes of pneumonia were at least as 
likely as not to be contributing factors to his COPD.  The 
private physician appears to have reviewed some recent 
medical records, but he also did not review the complete 
claims file or the veteran's service medical records.

The Board finds that neither medical opinion of record 
provides a sufficient basis upon which the veteran's claim 
for service connection for COPD may be decided.  Neither the 
VA examiner nor the private physician supported his opinion 
with a rationale.  Moreover, neither opinion was rendered 
after consideration of the veteran's claims file, including 
service medical records.  Accordingly, the Board has 
determined that the veteran should be afforded a VA 
examination to determine the etiology of his COPD.  See 38 
C.F.R. § 3.159(c)(4) (2006); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to post-service treatment or 
evaluation of his COPD or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his COPD.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent or better 
probability that the veteran's COPD is 
etiologically related to his military 
service, to include pneumonia and asbestos 
exposure.  The rationale for each opinion 
expressed also must be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claim based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board for further appellate consideration.

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


